Case 1:21-cv-00793-GPG Document1 Filed 03/17/21 USDC Colorado Pageiof5

a

IN THE UNITED STATES DISTRICT COURT itil MAR 17 PM 3°03
FOR THE DISTRICT OF COLORADO 1 erFney 2 QpLWELL
J 7 ek

DEP. CLK

Civil Action No. BY____—_
(To be supplied by the court)

DAhwvidh (2 y2A62 MH Of , Plaintiff

Vv.

7

breeles P. Lice eg
Mou toe Home Less Ae lF

Fy Adal

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number.. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 
Case 1:21-cv-00793-GPG - Document 1 Filed 03/17/21 USDC Colorado Page 2of5

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by fi ling a notice of change of address. Failure to keep a current addréss on file with the
court may result in dismissal of your case.

PAu. b bi ha Ve-

‘(Name and complete mailing address)

So

 

(Telephone number and e-mail address)

B. . DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Cree [ey Po Jc ‘a Dey fF A 7{

(Name and complete mailing address) Gs WZ eet ay fo /o So os)

bmw lK M063
(Telephone number and e-mail address if known)

Defendant 2: Luar Hnarelosc SheJten. of kee Fae

~ (Name and complete m mailing address) tro 2kKet Clea hs ae
30601 29° Evawlp €2Q

(Telephone number and e-mail address if known), An & Fhe wo:
C. ‘JURISDICTION

Identify the statutory authority that allows the court to consider, your claim(s): (check all that
apply)

LM 455 bat

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

ih Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

_ Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify) L WAS bo Mite oJ A. 5 pia Ll Crs

/ /
- Case 1:21-cv-00793-GPG Document.1 Filed 03/17/21 USDC Colorado Page 3 of 5

'

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts

that support each claim. If additional space is needed to describe any claim or to assert

additional claims, use extra paper to continue that claim or to assert the additional claim(s).

Please indicate that additional paper is attached and label the additional pages regarding the ae
, Statement of claims as “D. STATEMENT OF CLAIMS.” .

‘ t

CLAIM ONE:

 

r ,
The conduct complained of in this claim involves the following: (check all that apply)

-

failure to hire x different terms and conditions of employment
failure to promote : VY failure to accommodate disability

\<_ termination ‘of employment \X_ retaliation

___ other: (please Specify) Lo cleau tows i Me © pat

° Fen 6 —-Tpn was.FelB to Lesve Bed toon
to aple fe Deen Refeee tI°7 fat # afle ?

Defendant’s conduct was discriminatory because it was based on the following: (check all that“, Li/

_ apply) a ; Ale
[race >“ Feligion national origin (_age

L-<“lor “sex Le tisability . 4
( . Home Less |

Supporting facts:

2
 

Case 1:21-cv-00793-GPG Document1 Filed 03/17/21 USDC Colorado Page 4 of 5 "

‘CLAIM TWo: <2 ¢ (© AW nick Ce Fas pet Mon Elomi. Cw
/ ° / / * Roc

The conduct complained of in this claim involves the following: (check all that apply) ’
~ failure to hire different terms and conditions of employment

failure to promote failure to accommodate disability

L termination of employment £-fetaliation Tr ey SA if) Tt ls 4S
Htp.bt PASSA ?

 

____ other: (please specify)

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

/_ race Zo. religion ____ national origin re ) age
____ color ____ sex /_ disability

PV ear
Supporting facts:

 

| Click Here for Additional Claim |

 

4
ae
.

4

Case 1:21-cv-00793-GPG Document1 Filed 03/17/21: USDC Colorado Page 5of5

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Emiployment
Opportunity Commission or any other federal or state agency? (check one)

L] Yes (You must attach a copy of the administrative charge to this complaint)
Dane

-Have you received a notice of right to sue? (check one)

1

CI Yes, (You must attach a copy of the notice of right to sue to this complaint) .
ok

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed

to identify the relief you are requesting, use extra paper to request relief.” Please indicate that
additional Paper is attached and label the additional pases is sarding relief as “F. REQUEST,

FOR RELIEF.” i a 3o coo £

Policc A £ eytan My he ie Ltt Pa
Gf eld Of tow A the Bag the io ros: on. ROY He “
do holst walk Ct e5 Fn UE Sets pack ete WO

S0e Also Cw.
PLAINTIFF'S SIGNATURE Ae O pace [o. ACS AM 7K B y them

I declare under penalty of perjury that I am the plaintiff in this action, that I have — this
complaint, and that-the information in this’complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by'a nonfrivolous argument for extending or modifying
existing law; (3) the factual-contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

LC fee Nner

LQ all s signature)

3 [1 -A/7F

(Date) .
(Revised December 2017)

4
Aa
“i
